TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00432-CV


White Elephant Media, Inc., Appellant

v.

V. P. D. IV, Inc., Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT
NO. D-1-GN-10-001183, HONORABLE ORLINDA NARANJO, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		White Elephant Media, Inc.'s appellant's brief is overdue.  The brief was due to be
filed December 31, 2010.  By letter dated January 27, 2011, this Court's clerk notified appellant that
its brief was late and that failure to file a brief, motion, or explanation by February 7, 2011 could
result in this appeal being dismissed for want of prosecution.  No brief, motion, or other document
has been filed.  We dismiss this appeal for want of prosecution.  See Tex. R. App. P. 42.3(b).

                                                                                     
						Jeff Rose, Justice
Before Justices Puryear, Pemberton and Rose
Dismissed for Want of Prosecution
Filed:   March 24, 2011